—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leach, J.), rendered February 17, 1999, convicting him of criminal sale of a controlled substance in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to his contention on appeal, the defendant received the alleged Rosario material in sufficient time to make meaningful use of it, and was not substantially prejudiced by the delay (see, People v Ranghelle, 69 NY2d 56; see, e.g., People v Farner, 234 AD2d 561). Santucci, J. P., Friedmann, McGinity and Smith, JJ., concur.